                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF COLORADO
                          CHIEF JUDGE MARCIA S. KRIEGER

Criminal Action No. 17-cr-00152-MSK-GPG

UNITED STATES OF AMERICA,

       Plaintiff,

v.

FELICIA BETH BEIDER,

      Defendant.
______________________________________________________________________________

 OPINION AND ORDER SUSTAINING OBJECTIONS AND GRANTING MOTION TO
                                  SUPPRESS
______________________________________________________________________________

       THIS MATTER comes before the Court pursuant to Ms. Beider’s Objection (# 79) to

the Magistrate Judge’s Recommendation (# 69) that Ms. Beider’s Motion to Suppress (# 22) be

denied, and the Government’s response (# 80).1

                                              FACTS

       Ms. Beider is charged in a one-count Indictment (# 1) with possession of controlled

substances with intent to distribute, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B)(ii).

       Ms. Beider was apprehended following a traffic stop and canine search that revealed Ms.

Beider’s vehicle to contain 15 bricks of cocaine. In this action, she moves (# 22) to suppress the




1
        After filing her Objections, Ms. Beider filed a Notice of Disposition (# 81). This Court
construed that notice as indicating that Ms. Beider wish to plead guilty to some or all charges and
no longer wished to pursue her Objections. However, the Court is informed that on February 4,
2019, the parties appeared before Magistrate Judge Gallagher for a change of plea hearing and
informed Judge Gallagher that Ms. Beider intends to enter a conditional plea, preserving her
right to appeal any final determination by this Court that may deny her Motion to Suppress, and
that therefore, she continues to press her Objection.
                                                  1
fruits of that stop and search. Specifically, Ms. Beider contends that the officer who initiated the

stop, Colorado State Trooper Shane Gosnell: (i) lacked reasonable suspicion to believe that Ms.

Beider had committed a traffic infraction; (ii) unreasonably prolonged her detention by

summoning a canine unit without having reasonable suspicion to do so, and (iii) conducted a

warrantless search based on an alleged canine alert when there was no evidence of an alert. The

Court referred Ms. Beider’s motion to the Magistrate Judge to conduct an evidentiary

suppression hearing and issue a recommendation. The Magistrate Judge conducted the hearing

over two days, August 1 and September 4, 2018, and the end of the second day, issued an oral

recommendation that Ms. Beider’s motion be denied. Ms. Beider filed timely Objections (# 79)

to the Magistrate Judge’s recommendation, and the matter is now ripe for determination by this

Court.

                                            ANALYSIS

         A. Standard of review

         The Magistrate Judge’s Recommendation was issued pursuant to 28 U.S.C.

§636(b)(1)(B). Under that statute, this Court makes a “de novo determination of those portions of

the . . . recommendations to which objection is made.” Notably, the requirement is that this

Court conduct a de novo determination, not necessarily a de novo hearing. The Court is

possessed of wide discretion to accept, reject, or modify the Magistrate Judge’s proposed

findings, including resolving issues of credibility. U.S. v. Raddatz, 447 U.S. 667, 676 (1980).

         B. Initial stop

         A traffic stop is a seizure under the Fourth Amendment, and thus the officer initiating it

must have reasonable suspicion that “this particular motorist violated any one of the multitude of

applicable traffic and equipment regulations of the jurisdiction.” U.S. v. Salas, 756 F.3d 1196,



                                                  2
1200-01 (10th Cir. 2014). Whether reasonable suspicion exists is an objective inquiry determined

by the totality of the circumstances; the officer’s subjective motivation for the stop is irrelevant.

Id. at 1201. The Government bears the burden of proving the reasonableness of the officer’s

suspicion at all pertinent stages of the encounter. U.S. v. Vance, 893 F.3d 763, 773 (10th Cir.

2018).

         The evidence at the hearing revealed the following. On September 16, 2016, Trooper

Gosnell was parked in his patrol vehicle on I-70 near Grand Junction, Colorado, observing

eastbound traffic. At approximately 3:30 p.m., he observed an approaching group of vehicles

that included a silver Volvo SUV. As the Volvo passed Trooper Gosnell’s location, he observed

the driver “lean back out of view.” Believing the driver’s behavior to be unusual, noticing that

the vehicle had a yellow license plate (which Trooper Gosnell believed to be from New York),

and knowing that this particular model of Volvo SUV has a “natural void” in its floor design that

makes such vehicles particularly attractive vehicles to drug traffickers, Trooper Gosnell decided

to pull out and follow the vehicle.

         Trooper Gosnell observed the Volvo, which was traveling in the left lane of the highway,

make “an abrupt lane change” into the right lane in front of a red sedan. Believing that the

Volvo had “approximately a car length or less” of space in front of the red sedan when it

changed lanes, Trooper Gosnell concluded that the driver of the Volvo had violated a Colorado

traffic law. After allowing nearby traffic to clear, Trooper Gosnell pulled alongside the Volvo to

“look for secondary violations,” such as unfastened seat belts. He observed that the driver “was

still leaning back out of view.” At that point in time, he activated his emergency lights and

signaled the Volvo to pull over to the side of the highway.




                                                  3
       Before proceeding with analysis Trooper Gosnell’s stop, the Court pauses to address the

testimony of David Dolan, proffered by Ms. Beider under Fed. R. Evid. 702. Mr. Dolan

testified that he had previously been employed for many years in law enforcement, but his

current relevant experience was in traffic investigation and accident reconstruction. Mr. Dolan

testified that he reviewed, among other things, Trooper Gosnell’s written report about the traffic

stop as well as the video recorded by Trooper Gosnell’s dashboard camera. Mr. Dolan disagreed

that the driver of the Volvo was leaning back and hidden from view when passing in front of

Trooper Gosnell’s car, and identified certain still frames from the dashcam video that, he opined,

showed the driver sitting upright. Mr. Dolan also disagreed that the Volvo changed lanes too

closely in front of the red sedan. Based on observing road markings seen in the video, Mr. Dolan

opined that there was approximately 40 feet between the Volvo and the red sedan when the

Volvo moved into the right lane, and that the lane change was not unsafe.

       With those facts in mind, the Court turns to the question of whether Trooper Gosnell had

reasonable suspicion to effect a stop of the Volvo. There is a bit of ambiguity as to the

appropriate Colorado traffic statute implicated at this stage of the analysis. Trooper Gosnell did

not specify any particular Colorado statute he believed was violated by the Volvo’s driver, other

than to characterize the driver as having made an “unsafe lane change.” Ms. Beider’s counsel,

when cross-examining Trooper Gosnell, first raised the suggestion that C.R.S. § 42-4-1007 was

“the lane change stated the trooper claims that the silver Volvo violated.” In pertinent part,

C.R.S. § 42-4-1007(1)(a) provides that, on any road divided into multiple traffic lanes, “a vehicle

. . . shall not be moved from [its] lane until the driver has first ascertained that such movement

can be made with safety.” In giving his oral Recommendation, the Magistrate Judge concluded

that two statutes were implicated: C.R.S. §. 42-4-1007(1)(a), and also C.R.S. § 42-4-1008(1),



                                                 4
which provides that a driver “shall not follow another vehicle more closely than is reasonable

and prudent, having due regard for the speed of such vehicles and the traffic upon and the

condition of the highway.” (The Magistrate Judge reasoned that the latter statute applied

because the Volvo’s driver arguably “put another vehicle in the position where it was following

too closely due to [the Volvo driver’s] own actions.”) It appears to this Court that the more

applicable statute is C.R.S. § 42-4-1003(1)(a), which provides that “the driver of a vehicle

overtaking another vehicle proceeding in the same direction shall pass to the left . . . and shall

not again drive to the right side of the roadway until safely clear of the overtaken vehicle.”

Ultimately, however, the distinction between the statutes is not particularly important. Whether

the Court applies C.R.S. § 42-4-1007’s prohibition on changing lanes unless one can do so “with

safety” or C.R.S. § 42-4-1003’s requirement that a vehicle not return to the driving lane until

“safely clear,” the applicable standard is some variant of the word “safe.”

       Colorado law does not reduce that statutorily-adopted requirement of “safe” lane changes

to any precise measurements or criteria, leaving a law enforcement officer some degree of

discretion in deciding whether a driver has violated the statute. Trooper Gosnell testified that he

considers several factors in deciding whether a driver’s lane change was unsafe, including “speed

limits, perception reaction time, [and] stopping distance.” He also considers “a recommendation

by the Colorado Driver’s Handbook that [cars maintain] a minimum of three seconds” between

them. A car traveling at 75 m.p.h. – the speed limit applicable to this portion of the highway and

roughly the speed that the Volvo and red sedan were traveling-- would travel 330 feet in three

seconds. Even adopting Mr. Dolan’s estimate of 40 feet of space between the Volvo and the red

sedan, at 75 m.p.h,, the red sedan would close that distance in roughly one-third of one second.

These figures suggest that the dispositive issue is not whether the Volvo’s driver left the red



                                                  5
sedan “one car length” or about 15 feet (as Trooper Gosnell contends) or 30-40 feet (as Mr.

Dolan opines), or even whether 330 feet of space was required. The pertinent question is not

even whether the Volvo’s driver could have safely changed lanes in the space available, as the

reasonable suspicion standard does not require Trooper Gosnell “to rule out the possibility of

innocent conduct.” U.S. v. Vance, 893 F.3d 763, 774 (10th Cir. 2018). The “reasonable

suspicion” standard, which requires evidence “considerably short of a preponderance,” merely

requires Trooper Gosnell to articulate a particularized, objectively-reasonable basis for believing

that the Volvo’s driver changed lanes unsafely. Even assuming the Volvo left the red sedan the

40 foot gap suggested by Mr. Dolan, at highway speeds, the red sedan’s driver would have had

only a fraction of a second to respond to a sudden emergency, such as loose cargo falling out of

the Volvo or the Volvo’s driver engaging in emergency braking. In such circumstances, he

Court cannot say that Trooper Gosnell’s belief that the Volvo’s lane change presented an undue

safety risk was somehow unreasonable. Accordingly, the Court finds that Trooper Gosnell’s

decision to stop the Volvo was supported by reasonable suspicion.

       C. Contact with driver

       After pulling the vehicle over, Trooper Gosnell exited his car and approached the

passenger side of the Volvo. At this time, the Volvo’s windows were up and a stiff wind was

blowing, but Trooper Gosnell testified that he detected an “overwhelming odor of air freshener.”

As he approached the Volvo, he observed a medium-sized suitcase in the back seat. The sole

occupant of the Volvo – the driver -- had her license and registration ready and promptly handed

them to Trooper Gosnell. Trooper Gosnell observed that the driver’s (now identified to be Ms.

Beider) hands were shaking, which he attributed to be due to nervousness, but he did not testify

that her degree of nervousness was unusual. Trooper Gosnell asked Ms. Beider about her travel



                                                 6
plans, and she responded that she was returning to her home in New York after having visited

her daughter in Los Angeles for approximately a week, and that she was “just enjoying the

scenery on her way back.” Trooper Gosnell described Ms. Beider’s manner of speech as being

“exaggerated or very animated in her responses.” Trooper Gosnell also observed “at least three

air fresheners. They were hanging on the shifter down on, like, the center console and then there

were some on the passenger’s side floorboard.” Trooper Gosnell testified that “they weren’t like

the little tree air fresheners. They were large, black in color.” He believed them to be new, as

they were not faded by the sun and he again repeated that their scent was “overwhelming.” The

record contains only one photograph of the inside of Ms. Beider’s car, taken while a physical

search was underway; that photograph shows a single, black, pine tree-shaped air freshener tied

to the gearshift lever on the center console.

       Trooper Gosnell then checked the VIN and registration sticker of Ms. Beider’s vehicle

and informed her that he was going to check her documents and, likely, would issue her a

warning. He then returned to his patrol car. Once there, he radioed Trooper Anderson, the

canine unit officer, and asked him to come Trooper Gosnell’s location. As can be heard on the

video recording, Trooper Gosnell stated

               Overwhelming odor of air freshener. Short trip – she was in Los
               Angeles for a week visiting a daughter, supposedly. I didn’t see
               much for luggage. . . Hey man, this might be one that I need an
               opinion on. Female, said she was out visiting her daughter in Los
               Angeles. She seems nervous to me. There’s an overwhelming
               odor of air freshener in the car. And then, uh, just like... she said
               she was out there a week. It just doesn’t make sense to me as to
               why she would drive and not fly. Some of those kinds of things. . .
               . And these vehicles are just good for floor stuff, you know.

       At the hearing, Trooper Gosnell gave at least two explanations for his decision to call

Trooper Anderson. First, he testified that he “those were indications of the criminal activity I



                                                 7
was seeing.” He then testified that “it’s common to contact a cover officer for safety, and then

while I conduct my business, that officer can engage the driver in conversation to articulate

either that there is suspicion there or no, it’s not.” Only after calling Trooper Anderson did

Trooper Gosnell begin checking of Ms. Beider’s license and other information.

       Because Trooper Gosnell’s call to Trooper Anderson is a significant chapter in the story,

the Court pauses at this point to analyze the situation as it then-existed. In Rodriguez v. U.S.,

135 S.Ct. 1609, 1614 (2015), the Supreme Court explained that “[b]ecause addressing the

[traffic] infraction is the purpose of [a] stop, it may last no longer than is necessary to effectuate

that purpose.” Thus, a police officer’s authority to seize a driver “ends when tasks tied to the

traffic infraction are – or reasonably should have been – completed.” Those tasks may include

“determining whether to issue a traffic ticket, . . . checking the driver’s license, determining

whether there are outstanding warrants against the driver, and inspecting the automobile’s

registration and proof of insurance.” But the stop may not be prolonged for the purpose of

“detecting evidence of ordinary criminal wrongdoing” unless separate reasonable suspicion

exists to support an additional delay. Even “de minimis” delays unrelated to the traffic violation

trigger additional Fourth Amendment scrutiny. Thus, the Court’s inquiry is whether the decision

to turn attention to criminal, rather than traffic, investigation “prolongs – i.e. adds time to – the

stop.” Id. at 1614-1616.

       Here, Trooper Gosnell’s decision to call in Trooper Anderson for an “opinion” was

unambiguously a request to have Trooper Anderson opine as to whether Ms. Beider was engaged

in drug trafficking, not an opinion as to whether she had committed the traffic infraction of

changing lanes unsafely. Although the Government elicited some general testimony from

Trooper Gosnell about calling for backup when safety concerns are present, Trooper Gosnell did



                                                   8
not testify at the hearing that his decision to call Trooper Anderson in this situation was in any

way premised upon officer safety concerns. Indeed, Trooper Gosnell’s safety-related

explanation for calling for backup was itself based on having a second officer present to “engage

the driver in conversation to articulate either that there is suspicion” –the “suspicion” here being

a suspicion of drug trafficking, not a traffic violation. Moreover, nothing in the recording of

Trooper Gosnell’s statements to Trooper Anderson suggests that Trooper Gosnell was requesting

Trooper Anderson for safety purposes. To the contrary, Trooper Gosnell was clear that his

intention in calling for Trooper Anderson was to further an investigation into possible criminal

activity. Thus, the Court need not reach the question of whether a decision by Trooper Gosnell

to call for backup for safety reasons would warrant a different analysis herein.

       Because the call to Trooper Anderson was unrelated to traffic enforcement purposes, the

next question is whether it “prolonged” the stop. Trooper Gosnell’s discussion with Trooper

Anderson took approximately 1 minute and 10 seconds. Although this is not an extended period

of time, it is more than a de minimis delay that Rodriguez recognizes as raising constitutional

concerns.

       Of course, it is possible that the call to Trooper Anderson did not actually prolong the

stop of Ms. Beider. Here, the precise sequence of actions that Trooper Gosnell undertook

become important. If, for example, Trooper Gosnell promptly began conducting the tasks

described by Rodriguez as permissible aspects of traffic enforcement – e.g. checking the driver’s

license and registration, checking for outstanding warrants – and only contacted Trooper

Anderson during an otherwise idle period while Trooper Gosnell awaited reports back from a

dispatcher or database, it would be fair to say that the call to Trooper Anderson did not prolong

Ms. Beider’s stop at all. Alternatively, it may be that Trooper Gosnell excels at multi-tasking,



                                                  9
and can efficiently conduct the traffic enforcement checks from his patrol car’s computer while

simultaneously talking to Trooper Anderson on the phone. In such circumstances, the call to

Trooper Anderson might not have added any time to the stop of Ms. Beider than would

otherwise have occurred. But if Trooper Gosnell diverted his attention away from conducting

the traffic records checks in order to call Trooper Anderson, the stop would be prolonged by the

duration of that call.

        The Court has done its best to attempt to ascertain, from the testimony and video, the

sequence in which Trooper Gosnell acted. The inquiry is complicated by the fact that most of

Trooper Gosnell’s records checks were conducted using his in-vehicle computer, and thus, the

dash cam recording of the incident sheds little light on the sequence in which Trooper Gosnell

acted. Trooper Gosnell’s testimony on this point was not sufficiently granular to allow the Court

to ascertain the precise sequence of events either. Thus, the Court is left primarily with Trooper

Gosnell’s affirmative response to a question posed by the Government that suggests that the call

to Trooper Anderson came before Trooper Gosnell began any records checks:

                Q: While waiting for Trooper Anderson to get there, did you begin
                running checks on the defendant and her vehicle?

                A: Yes, I did. . . .” (Emphasis added.)

Thus, the transcript of the hearing indicates that the call Trooper Anderson was completed before

Trooper Gosnell began performing the steps attendant to completing the traffic stop. The call

therefore prolonged that stop in order to involve Trooper Anderson in the determination of

whether there was probable cause to believe that Ms. Beider was transporting drugs. This

purpose was unrelated to traffic enforcement. Accordingly, because Trooper Gosnell prolonged

Ms. Beider’s detention for criminal investigation purposes, the Court turns to the question of

whether Trooper Gosnell possessed reasonable suspicion of criminal activity in order to do so.

                                                10
       In his recorded comments to Trooper Anderson, Trooper Gosnell recited most of the

indicia of criminal activity that the Government relies upon here: (i) the “overwhelming odor of

air freshener”; (ii) the fact that Ms. Beider described making only a “short trip” – presumably

meaning “only a week long” -- from New York to Los Angeles by driving rather than flying; (iii)

that Ms. Beider “seems nervous”; and (iv) that the Volvo she was driving is a type of vehicle

known for being useful for transporting drugs. Although he did not articulate it to Trooper

Anderson, Trooper Gosnell’s testimony at the hearing also suggests that Ms. Beider’s

“exaggerated or very animated” responses also contributed to his suspicion.2

       The Court begins by quickly winnowing out several of these explanations. The 10th

Circuit has consistently held that “only extreme nervousness can substantially contribute to

reasonable suspicion”; ordinarily-observed levels of nervousness do not add meaningfully to the

analysis. U.S. v. Lopez, 849 F.3d 921, 925-26 (10th Cir. 2017) (emphasis in original). At no

point did Trooper Gosnell testify that he considered Ms. Beider to demonstrate atypical levels of

nervousness; indeed, he conceded that “it’s not atypical” for a pulled-over driver to demonstrate

some degree of nervousness. Thus, this factor is afforded no meaningful weight. Similarly, the

Court rejects the suggestion that Ms. Beider’s stated travel plans -- that she drove from New

York to Los Angeles and back in order to have a weeklong visit with her daughter – is

particularly implausible.3 See generally Lopez, 849 F.3d at 927 (collecting cases and suggesting



2
        The Court does not understand Trooper Gosnell to contend that his belief that Ms. Beider
was “leaning back” and trying not to be seen as she passed his parked vehicle also contributed to
his suspicion. Trooper Gosnell testified that it driver’s “leaning back out of view” is something
that happens with some frequency and that “it comes down to nervous behavior.” Thus,
consideration of this fact is subsumed within the Court’s discussion of the “nervousness” factor
herein.

3
       As discussed below, Trooper Gosnell later acquired additional information that shed light
on Ms. Beider’s claimed travel plans, but that information was not in his possession at the time
                                                11
that, when travel plans have been found to contribute to reasonable suspicion “it has been

because it begged credulity to think that the purported purpose of the trip could justify the travel

plans”), quoting U.S. v. Wood, 106 F.3d 942, 944 (10th Cir. 1997) (“there is nothing criminal

about traveling by car to view scenery”). Trooper Gosnell had already observed a “medium”-

sized suitcase in the car, lending further support to the plausibility of Ms. Beider’s stated travel

plans. Compare U.S. v. Guerrero-Sanchez, 412 Fed.Appx. 133, 139 (10th Cir. 2011) (driver’s

lack of luggage was inconsistent with stated plans of 4-5 day long vacation). Accordingly, the

Court affords neither Ms. Beider’s nervousness or stated travel plans any significant weight in

determining whether Trooper Gosnell had reasonable suspicion to prolong the stop.

       The Court also discounts Trooper Gosnell’s observation that Ms. Beider was

“exaggerated or very animated” in her responses to him. Trooper Gosnell did not elaborate on

what behavior or statements supported this observation and he acknowledged that he had no

familiarity with Ms. Beider that enabled him to conclude that this was not simply how she

typically expressed herself. Indeed, although this fact is revealed later in the chronology, it is

worth noting here that Trooper Anderson, after speaking with Ms. Beider, disputed that Ms.

Beider’s manner was particularly unusual. Trooper Anderson told Trooper Gosnell that, to him,

Ms. Beider’s demeanor “was pretty normal for a New Yorker, somebody from Long Island like

that.” Moreover, although only a small portion of Ms. Beider’s statements can be heard on the

video recording of the stop, nothing in those statements appears to be so outside the range of

normal human expression as to suggest that Ms. Beider’s behavior was patently suspicious. As

the 10th Circuit in Lopez explained, evidence of ordinary levels of nervousness are not given



he decided to call Trooper Anderson, and is thus not properly before the Court at this point in the
analysis.

                                                 12
weight in the reasonable suspicion analysis because “its measure is so subjective and innocent

people can vary widely in how they respond to an encounter with police.” 849 F.3d at 925. That

same reasoning would apply to the subjective observation that a driver was “exaggerated or

animated.” Thus, the Court affords this observation little evidentiary value as well.

       That leaves two observations: the “overwhelming smell of air freshener” and the fact that

Ms. Beider’s vehicle was a type favored by drug traffickers. The 10th Circuit “has consistently

held that the scent of air freshener is properly considered as a factor in the probable cause

analysis,” as air fresheners are sometimes used by drug traffickers in the hopes of concealing the

scent of narcotics from canine searches. U.S. v. West, 219 F.3d 1171, 1178-79 (10th Cir. 2000).

But this Court is aware of no case in which the odor of air freshener was the sole or even

dominant justification for extending a traffic stop. See e.g. U.S. v. Bravo, 306 Fed.Appx. 436,

441-42 & n. 4 (10th Cir. 2009) (circumstances justifying search included overwhelming odor of

air freshener, travel plans inconsistent with visible baggage, contradictory answers to questions

given by the vehicle’s two occupants, extreme nervousness, and the officer’s knowledge of the

driver’s prior drug history, with the contradictory answers being the most prominent factor); U.S.

v. Lopez-Guiterrez, 334 Fed.Appx. 880, 883 (10th Cir. 2009) (search justified by multiple signs

of hidden compartments in vehicle, an air freshener and a rose seemingly intended to mask the

smell of narcotics, more cell phones in the car than passengers, multiple images of religious

icons associated with drug traffickers, and less luggage than would be expected given the

driver’s travel plans, with the compartments being the most significant factor).

       As to the fact that the Volvo XC90 was a model of vehicle popular with drug traffickers,

the Court cannot conclude that this factor alone (or even in conjunction with the minimal

additional evidence of the odor of air freshener), amounts to a reasonable suspicion that would



                                                 13
permit Trooper Gosnell to extend his detention of Ms. Beider. To hold otherwise would suggest

that any police officer anywhere in the United States would have reasonable suspicion to stop

and search any Volvo XC90 they saw, regardless of other circumstances, simply because a small

number of those vehicles are used by drug traffickers. The Fourth Amendment is not so easily

compromised. At most, the model of the vehicle Ms. Beider was driving and the scent of air

freshener each provide a relatively small amount of weight to the reasonable suspicion calculus.

The reasonable suspicion standard “is not, and is not meant to be, an onerous [one].” U.S. v.

Moore, 795 F.3d 1224, 1231 (10th Cir. 2015). Nevertheless, the Court finds that yet even

combined, the factors identified by Trooper Gosnell are insufficient to constitute reasonable

suspicion of criminal activity that would allow Trooper Gosnell to prolong Ms. Beider’s

detention.

        Accordingly, the Court finds that Trooper Gosnell’s pause to summon Trooper Anderson

was an action unrelated to the traffic stop that prolonged Ms. Beider’s detention without

reasonable suspicion, in violation of her Fourth Amendment rights. To determine whether the

discovery of the controlled substances in Ms. Beider’s vehicle flowed from this violation, the

Court must proceed to the next step in the chronology.

       D. Record checks

       Trooper Gosnell described two separate checks that he conducted simultaneously from

his patrol car. He used the computer in his vehicle to check “driver and vehicle information”

about Ms. Beider, which the Court assumes refer to the sort of inquiries – into driver’s license

and vehicle registration databases, as well as to check the National Criminal Information

Center’s (“NCIC”) database regarding outstanding warrants – that are ordinary incidents of any

traffic stop. Trooper Gosnell testified that, “at the same time” he was using his cell phone to



                                                14
contact the El Paso Intelligence Center (“EPIC”). EPIC is a “dispatch center for federal

agencies” that has access to records maintained by numerous federal agencies, including

Homeland Security, the Drug Enforcement Administration, Customs and Border Protection, and

others. EPIC can “check federal databases for criminal active cases or past cases,” as well as “a

lot of other things [like] license plate readers.” Trooper Gosnell’s side of the conversation with

an EPIC representative can be heard on the dash cam audio, but the representative’s responses

are not audible.

       Trooper Gosnell testified that although Ms. Beider’s driver’s license, vehicle registration,

and NCIC check came back clean, the EPIC representative advised him that Ms. Beider “had

some past charges of larceny and narcotics.” At the hearing, Trooper Gosnell could not recall

how old those charges were, but he did recall that “they weren’t current. . . they were from a

while previous.” The EPIC representative also informed Trooper Gosnell that license plate

readers along Interstate 40 in Arizona had recorded the same vehicle Ms. Beider was driving

traveling westbound at three separate times on September 14, two days earlier. Trooper Gosnell

also used his vehicle computer to access records from local license plate readers maintained by

the Mesa County Sheriff’s Office. Those records revealed that Ms. Beider’s vehicle was

recorded driving along Interstate 70 in Mesa County, Colorado in both May and June of 2016.

       Once again, the Court pauses at this stage in the chronology. As noted above, Trooper

Gosnell’s records checks relating to Ms. Beider’s driver’s license and vehicle registration (and

presumably a warrant check via NCIC) were a necessary and proper component of the traffic

stop. But Trooper Gosnell’s contact with EPIC or his query of local license plate readers are not

– again, the information he obtained from these sources sheds no light whatsoever on the

question of whether Ms. Beider made an unsafe lane change or whether her driver’s license and



                                                15
registration were in order.4 Once Trooper Gosnell had completed the checks relating to the

traffic stop, all that remained in order to conclude the traffic stop was to complete any written

warning or ticket, return Ms. Beider’s documents, and send her on her way. Thus, to the extent

that Trooper Gosnell’s contact with EPIC or his review of local license plate readers began or

continued after he had completed his check of Ms. Beider’s license and registration, the

discussion with EPIC or check of the local license plate readers would be a further prolonging of

Ms. Beider’s detention that, again, would require sufficient reasonable suspicion.

       Once again, there is some lack of granularity in the chronology, making it difficult for the

Court to assess the precise sequence in which Trooper Gosnell proceeded and when he acquired

certain items of information relative to acquiring others. 5 Again, because the Government bears


4
       Arguably, Trooper Gosnell’s request from EPIC of Ms. Beider’s criminal history might
have been a permissible component of a traffic stop if it pertained to concerns of officer safety.
See U.S. v. Cone, 868 F.3d 1150, 1153-54 (10th Cir. 2017). But the fact that EPIC only informed
Trooper Gosnell of the fact that Ms. Beider had a “narcotics” conviction “contributes little to the
reasonable suspicion inquiry” where “there was no specificity with respect to the nature of these
drug charges and no indication of how old they might be.” U.S. v. Archuleta, 619 Fed.Appx.
683, 690 (10th Cir. 2015).
       The same cannot be said of the queries of the license plate readers, however, and the
Court’s subsequent analysis focuses primarily on those queries.
5
        The Court’s own assessment of the dash cam recording is as follows. After taking Ms.
Beider’s documents, Trooper Gosnell returns to his vehicle at 15:36:34. Aside from seemingly-
unrelated radio chatter, no sound occurs until 15:36:50, when the sounds associated with
typing/text messaging can be heard for 3-4 seconds. At 15:336:58, Trooper Gosnell speaks to an
unknown listener, stating “overwhelming odor of air freshener.. short trip, she was in Los
Angeles for a week visiting a daughter supposedly. I didn’t see much for luggage.” At 15:37:20,
there may be a few more seconds of additional typing or texting, but it is difficult to say. At
15:37:26, Trooper Gosnell begins his radio call to Trooper Anderson, and finishes that call at
approximately 15:38:40. Sounds of paper shuffling can be heard at 15:39:05 and continue for
about five seconds. At 15:38:14, Trooper Gosnell can be heard talking on the phone, apparently
with the EPIC representative. He informs the representative on the results of a previous,
unrelated traffic stop until 15:39:42, at which point he requests information relating to Ms.
Beider. He is put on hold for about 30 seconds – it is unclear whether additional sounds of
typing can be heard here – and at 15:40:25, he begins providing the representative with
information about Ms. Beider. At approximately 15:40:57, while Trooper Gosnell is still talking
to the representative, Trooper Anderson arrives on the scene. Trooper Gosnell has simultaneous
                                                 16
the burden of proving that Trooper Gosnell acted diligently and expeditiously as required by

Rodriguez, the lack of sufficient evidence in the record showing that the check of the license

plate readers did not delay the completion of the traffic stop components requires findings in Ms.

Beider’s favor. Thus, the Court will conclude that Trooper Gosnell’s check of records through

EPIC and the local license plate readers diverted his attention from completing the components

of the traffic stop, further prolonging Ms. Beider’s detention without reasonable suspicion.6


discussions with the representative and Trooper Anderson until 15:41:51, at which time Trooper
Anderson approaches Ms. Beider’s car. Trooper Gosnell continues providing information to the
representative. At 15:42:18, an electronic device in the car plays chimes typically associated
with new messages or alerts; a different chime-like alert plays at 15:42:44. At 15:43:56, in
response to an unknown stimuli, Trooper Gosnell announces, to no one in particular, “Yeah,
she’s up to no good.” It is difficult to assess precisely, but it appears that the representative
begins returning information to Trooper Gosnell around 15:44:15. He listens, periodically
saying “okay” and shuffling papers, until completing the call with the representative at 15:48:50.
At that same time, Trooper Anderson also returns from talking to Ms. Beider. They discuss
“LPR” – license plate reader reports – both local and national, Ms. Beider’s criminal history, and
what she had told Trooper Anderson, and then begin discussing how they intend to proceed from
here.
        Trooper Gosnell testified that his check of EPIC occurred “at the same time” that he was
using his computer to check Ms. Beider’s license and registration. This presents a fascinating
legal question that Rodriguez hints at but does not consider: whether an officer splitting his
attention between permissible records checks relating to the traffic stop and, simultaneously,
conducting impermissible checks relating to potential criminal activity is being “reasonably
diligent” and “complet[ing the] traffic-based inquiries expeditiously” without prolonging the
detention. 135 S.Ct. at 1616. But this Court need not address that question under the facts
presented here.
6
         Admittedly, one piece of information that Trooper Gosnell received from EPIC added to
the reasonable suspicion inquiry: the fact that Ms. Beider’s vehicle was seen traveling westbound
in Arizona two days earlier, during a time period in which Ms. Beider was allegedly visiting her
daughter in Los Angeles or returning home (eastbound) from having done so. Whether the
apparent inconsistency between her stated travel plans and the Arizona evidence, coupled with
the odor of air freshener and the make of Ms. Beider’s vehicle, gave Trooper Gosnell reasonable
suspicion to conduct a further inquiry into possible criminal conduct is an interesting one. The
Court can conceive of a situation in which Trooper Gosnell’s acquiring that information suffices
to justify the continued detention of Ms. Beider thereafter and the ultimate canine search of the
vehicle.
         But even so, the essential question is whether Trooper Gosnell diverted any of his time or
attention away from the diligent completion of the traffic stop in order to obtain the EPIC
information in the first place. It would seem unlikely that every moment of the roughly 10
                                                17
       E. Trooper Anderson’s arrival and the vehicle search

       Trooper Anderson arrived on the scene while Trooper Gosnell was still in his own

vehicle, conducting the checks discussed above. Trooper Anderson approached Trooper

Gosnell, who was still on the telephone with EPIC. They had a brief discussion about Ms.

Beider and the observations that Trooper Gosnell had made, and then Trooper Anderson

approached Ms. Beider’s vehicle. Trooper Anderson testified that he also observed an

overwhelming odor of air freshener in Ms. Beider’s vehicle, as well as a “faint odor of

marijuana.” Trooper Anderson asked Ms. Beider about her travel plans, and she repeated much

of the same information she had already given Trooper Gosnell. Trooper Anderson asked

whether this was her first trip to see her daughter in Los Angeles, and Ms. Beider said it was, and

she also stated that she refused to fly anywhere “since 9-11.” They had further discussions

about Ms. Beider’s daughter and Ms. Beider’s profession (she stated that she sold toys online).

At that point, Trooper Anderson returned to Trooper Gosnell’s vehicle, and Trooper Gosnell

updated Trooper Anderson on the information he had learned from EPIC regarding the Arizona

license plate readers. Trooper Gosnell asked Trooper Anderson to return to Ms. Beider’s vehicle

and to ask her if the had any contraband in her car. Trooper Anderson did so, but before he

could ask the question, Ms. Beider pulled out a computer tablet to show him some information

about her business. They discussed her travel plans again (with Ms. Beider becoming “short”

and stating that she was telling him her plans “for the third time”), and then Trooper Anderson

asked her, sequentially, about whether various items of contraband were in her vehicle. She

answered no to each (although Trooper Anderson sensed that Ms. Beider “moved her body back



minutes that Trooper Gosnell spent talking to EPIC was during a time when Trooper Gosnell
would otherwise have been idle while completing the traffic stop. And in any event, as stated
above, the absence of evidence in the record on this point redounds against the Government.
                                                18
and moved her head back and expressed a different tone of ‘no’” with regard to his question

about whether she had methamphetamine in the car. No methamphetamine was ever found in

the vehicle.).

        Trooper Anderson returned to Trooper Gosnell, who, “was in the process of finishing up

his traffic contact.” Trooper Anderson updated Trooper Gosnell on his most recent discussion

with Ms. Beider, and Trooper Gosnell informed Trooper Anderson that he intended to ask Ms.

Beider for consent to search her vehicle; if she refused, he intended to have Trooper Anderson

deploy his canine unit instead. Trooper Gosnell returned to Ms. Beider’s vehicle, returned her

documents, and delivered a written warning for the traffic infraction. She asked if the warning

would result in points on her license, and Trooper Gosnell responded that it would not. He then

told her that she was free to go. He “took a couple steps away from the vehicle” (the video

shows him walking past the back end of the Volvo before turning around) and then “reengaged

her and asked Ms. Beider if she would mind if I asked her some questions.” He asked for

consent to search the vehicle and Ms. Beider refused. Trooper Gosnell told her that he intended

to have Trooper Anderson’s canine unit sniff the vehicle and he ordered Ms. Beider out of the

car. Trooper Anderson conducted a canine search of the vehicle and stated that the dog alerted.

The officers then physically searched the interior of the car and located the drugs in question.

        The only factual matter that needs to be addressed at this point in the chronology is

Trooper Anderson’s testimony that, after twice conversing with Ms. Beider, he returned to the

vehicle where Trooper Gosnell “was in the process of finishing up his traffic contact” (which the

Court understands to mean that Trooper Gosnell was still completing the written warning). Yet

again, it is necessary to disentangle the steps that Trooper Gosnell undertook in order to

complete the traffic stop – checking Ms. Beider’s records, writing the warning, and delivering it



                                                19
to her – from the steps that Trooper Gosnell took to investigate his suspicion of criminal drug

activity. If, as Rodriguez requires, Trooper Gosnell had been acting with “reasonable

diligen[ce]” throughout this event, and it simply took a long time for him to complete his traffic-

related records checks and write up the warning – and that these steps were not delayed in any

way by his discussions with Trooper Anderson – the Court could conclude that Ms. Beider’s

detention relating to the traffic stop had not been unnecessarily delayed and her motion could be

denied. But, as noted in the prior two sections, the Government has not carried its burden of

showing that Trooper Gosnell devoted his full time and attention to completing the components

of the traffic stop. Rather, he devoted significant portions of time to investigating possible

criminal activity without having sufficient reasonable suspicion to believe that it was occurring.

In short, the traffic stop checking of records was prolonged in order to investigate whether there

was probable cause to believe that Ms. Beider was transporting drugs.

       Once Trooper Gosnell diverted his attention to pursuing a criminal investigation for

which he lacked reasonable suspicion (be that moment the calling of Trooper Anderson or the

calling of EPIC), Trooper Gosnell began to violate Ms. Beider’s Fourth Amendment rights and

the thereafter the information he obtained as a result of that diverted attention (most

significantly, the license plate reader data) became tainted. At the same time, the canine search

of Ms. Beider’s vehicle by Trooper Anderson was the proximate cause of the physical search that

discovered the drugs, and if Trooper Anderson’s search of the vehicle could be independently

justified under the Fourth Amendment, Trooper Gosnell’s actions might be irrelevant. But it is

clear from the record that Trooper Anderson’s presence on the scene was a direct result of

unlawful conduct by Trooper Gosnell in summoning him. Trooper Anderson did not simply

stumble across the ongoing traffic stop and decide to assist, nor did he come to the scene to assist



                                                 20
Trooper Gosnell in resolving the traffic violation. Trooper Anderson’s presence, and indeed, all

of the suspicion that he developed from talking to Ms. Beider, depended upon information

conveyed to him by Trooper Gosnell. Because that information from Trooper Gosnell was

tainted by Trooper Gosnell’s own Fourth Amendment violations, all of the information obtained

by Trooper Anderson, including the canine search, is tainted as well.

       Accordingly, the Court finds that the search of Ms. Beider’s vehicle and the discovery of

the drugs resulted from a violation of her Fourth Amendment rights, requiring suppression of

that evidence.

                                        CONCLUSION

       For the foregoing reasons, the Court SUSTAINS Ms. Beider’s Objections (# 79) and

DECLINES TO ADOPT the Recommendation (# 69). The Court GRANTS Ms. Beider’s

Motion to Suppress (# 22) and the fruits of the search of Ms. Beider’s vehicle on September 16,

2016 are SUPPRESSED.

       Dated this 26th day of February, 2019.

                                                     BY THE COURT:




                                                     Marcia S. Krieger
                                                     Chief United States District Judge




                                                21
